DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to the Applicant's arguments and remarks filed on 08/02/2022.
	
Status of Rejections
All previous rejections are obviated by the Applicant’s cancellation. 
New grounds of rejection are necessitated by Applicant’s new claims. 

Claims 21-30 are pending and under consideration for this Office Action. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 22: The limitation claiming “the energy maxima is associated with self-ignition of a plasma plume within the plasma reactor” is considered new matter. There is nothing in the originally filed disclosure that describes a self-ignition of the plasma plume. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 21-23, 25-27, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowell in view of Stowell et al (US 9,767,992 B1) in view of Muradov et al (US 2009/0060805 A1), Tendero et al (“Atmospheric pressure plasmas: A review”, Spectrochimica Acta Part B, 61, 2006, pages 2 – 30), and Dupret et al (“Highly efficient microwave coupling devices for remote plasma applications”, Rev. Sci. Instrum., 65 (ii), November 1994, pages 3439-3443). 

Claim 21: Stowell discloses a system (see e.g. abstract of Stowell) comprising: 
a plasma reactor having a radial center (see e.g. #201 on Fig 2 of Stowell); 
a nozzle coupled with the plasma reactor (see e.g. #202 on Fig 2 of Stowell), the nozzle comprising: 
a first inlet (see e.g. #208a on Fig 2 of Stowell);  
a microwave energy source coupled with the plasma reactor (see e.g. #204 on Fig 2 of Stowell), the microwave energy source comprising: 
a microwave energy generator configured to output a microwave energy into the plasma reactor (see e.g. #204 on Fig 2 of Stowell); and 
a control unit coupled with the microwave energy generator (see e.g. #207 on Fig 2 of Stowell), the control unit configured to control output of the microwave energy (see e.g. col 5, lines 55-59 of Stowell) and define an energy maxima at the radial center (see e.g. col 6, lines 20-24 of Stowell).
Stowell does not explicitly teach that the nozzle is a multi-flow nozzle comprising: a first inlet; and a second inlet, the first inlet and the second inlet arranged in a concentric organization and collectively configured to flow, respectively, a first gas and a second gas into the plasma reactor such that the second gas surrounds the first gas.

Stowell teaches that the system can be used to crack gas into components, such as converting methane into hydrogen and carbon particles or carbon dioxide into oxygen and carbon (see e.g. [0002] of Stowell). Muradov teaches a plasma system wherein hydrogen and carbon are formed by decomposing methane using plasma (see e.g. abstract and [0001] of Muradov). The system of Muradov utilizes a multi-flow nozzle (see e.g. Fig 5 of Muradov) comprising: a first inlet (see e.g. #21A on Fig 5 of Muradov); and a second inlet (see e.g. #31 on Fig 5 of Muradov), the first inlet and the second inlet arranged in a concentric organization (see e.g. #21A and 31 on Fig 4 of Muradov) and collectively configured to flow, respectively, a first gas and a second gas (see e.g. [0075] of Muradov) into the plasma reactor such that the second gas surrounds the first gas (the gases are mixed in a vortex configuated, see e.g. Fig 3 and [0070] of Muradov). The multi-flow nozzle configuration of Muradov allows for the unconverted hydrocarbons to be turned into carbon aerosols, which has high catalytic activity for hydrocarbon decomposition (see e.g. [0072]-[0073] of Muradov). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Stowell by utilizing the multi-flow nozzle comprising: a first inlet; and a second inlet, the first inlet and the second inlet arranged in a concentric organization and collectively configured to flow, respectively, a first gas and a second gas into the plasma reactor such that the second gas surrounds the first gas as taught in Muradov because multi-flow nozzle configuration of Muradov allows for the unconverted hydrocarbons to be turned into carbon aerosols, which has high catalytic activity for hydrocarbon decomposition. 

Stowell does not explicitly teach that control unit configured to control output of the microwave energy into the plasma reactor in one or more of a sinusoidal wave mode and a radial wave mode. 

Stowell teaches the following: 
[T]he dimensions of the manifold or network geometry waveguides are tailored such that they form a resonant cavity and there is (are) standing wave(s) of microwave energy within the manifold or network geometry waveguides. In some embodiments, the standing wave of microwave energy is tuned to effectively couple microwave energy into each of the coupled field-enhancing zones of the FEWGs (see e.g. col 16, lines 45-52 of Stowell). 
Stowell additionally teaches using a mangnetron of 2.45 GHz (see e.g. col 13, lines 47-50 of Stowell) and cylindrical waveguide (wave guide with a circular cross section, see e.g. col 5, lines 6-10 of Stowell. 

Tendero teaches the following regarding resonant cavities for generating microwave plasmas in section 2.3.3.1:
A resonator cavity uses resonance phenomena to amplify a wave. Its interior surfaces reflect one type of wave. When a wave that is resonant with the cavity enters, it bounces back and forth within the cavity, with low-energy loss: a standing wave is thus generated. As more waves enter the cavity, they combine with the standing wave and reinforce it, increasing its energy. This energy is used to initiate the discharge. The resonance frequency of the cavity strongly depends on its geometry parameters, especially on its radius (see Fig. 22). 
Dupret teaches a microwave resonant cavities running at 2.45 GHz for plasma (see e.g. abstract of Dupret) which utilizes a sinusoidal field generator (see e.g. page 3440, col 1, paragraph starting with “The circuit” of Dupret) for a cylindrical cavity (see e.g. abstract of Dupret). Therefore, it would have been obvious to modify the system of Stowell so that the control unit outputs a sinusoidal wave as taught in Dupret because Dupret teaches this is a suitable wave for microwave resonant cavities running at 2.45 GHz for cylindrical wave guides and Tendero teaches that the wave needs to resonate with geometry of the cavity. 

Claim 22: Stowell in view of Muradov, Tendero, and Dupret does not explicitly teach that the energy maxima is associated with self-ignition of a plasma plume within the plasma reactor. However, Stowell in view of Muradov, Tendero, and Dupret teaches all the structural limitations of claim 21 and claim 22. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the prior art and instant invention would have similar characteristics such as the energy maxima being associated with self-ignition of a plasma plume within the plasma reactor.

Claim 23: Stowell in view of Muradov, Tendero, and Dupret teaches that the plasma reactor further comprises: a first chamber (see e.g. #704 on Fig 7 of Stowell); and a second chamber coupled with the first chamber (see e.g. #705 on Fig 7 of Stowell), wherein the control unit is configured to control flow of one or more gases through the multi-flow nozzle into at least the second chamber (see e.g. #702 on Fig 7 of Stowell).

Claim 25: Stowell in view of Muradov, Tendero, and Dupret teaches that one or more of the first gas or the second gas includes a hydrocarbon-containing gas (see e.g. [0002] of Stowell and abstract and [0001] of Muradov).

Claim 26: Stowell in view of Muradov, Tendero, and Dupret teaches that the multi-flow nozzle includes one more nozzles configured to flow an input material including a hydrocarbon containing gas (see e.g. [0002] of Stowell and abstract and [0001] of Muradov).

Claim 27: Stowell in view of Muradov, Tendero, and Dupret teaches that the multi-flow nozzle is configured to flow one or more of the first gas or the second gas (see e.g. [0002] of Stowell and abstract and [0001] of Muradov) in one or more configurations including an adjacent configuration (see e.g. Fig 5 of Muradov). 

Claim 29: Stowell in view of Muradov, Tendero, and Dupret teaches the plasma reactor comprises: a plasma chamber (see e.g. #201 on Fig 2 of Stowell); and a non-plasma chamber (see e.g. #204 on Fig 2 of Stowell), 

Stowell in view of Muradov, Tendero, and Dupret does not explicitly teach that the multi-flow nozzle is configured to act as a mechanical pressure barrier and prevent plasma created in plasma chamber from entering the non-plasma chamber. Stowell teaches the following (see e.g. connecting paragraph of col 7 and 8):
In some embodiments, a plasma backstop (not shown) is included in the system to prevent the plasma from propagating to the microwave energy source 204 or the supply gas and/or process material inlet(s) 202. In some embodiments, the plasma backstop is a ceramic or metallic filter with holes to allow the microwave energy to pass through the plasma backstop, but preventing the majority of the plasma species from passing through. In some embodiments, the majority of the plasma species will be unable to pass the plasma backstop because the holes will have a high aspect ratio, and the plasma species will recombine when they hit the sidewalls of the holes. In some embodiments, the plasma backstop is located between portion L.sub.0 and L.sub.1, or within portion L.sub.0 upstream of portion L.sub.1 and downstream of the inlet(s) 202 (in an embodiment where inlet 202 is within portion L.sub.0) and the microwave energy source 204.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Stowell in view of Muradov so that the plasma backstop is located at the nozzle because Stowell teaches this is a suitable location for the plasma backstop. 

Claim 30: Stowell in view of Muradov, Tendero, and Dupret teaches that the plasma reactor comprises: a rectilinear portion (see e.g. #205 on Fig 2 and col 10, lines 19-20 of Stowell); and an additional portion adjacent and coupled with the rectilinear portion having a different geometry from the rectilinear portion (see e.g. col 15, lines 28-32 and Fig 5B of Stowell). 

Stowell also teaches that curvilinear shapes are suitable for the wave guide (see e.g. col 5, lines 6-10 of Stowell). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Stowell so that the additional portion is circular because Stowell teaches that curvilinear shapes are suitable for the wave guide (see e.g. col 5, lines 6-10 of Stowell) and that the additional portion can have a different geometry from the first portion. KSR rationale E states that it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.

Stowell in view of Muradov, Tendero, and Dupret teaches all the structural requirements of claim 30. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the prior art and instant invention would have similar characteristics such as the curvilinear portion configured to generation of the energy maxima at or near the radial center.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowell in view of Muradov, Tendero, and Dupret as applied to claim 21 above, and in further view of Arai et al (US 4,897,281).

Claim 24: Stowell in view of Muradov, Tendero, and Dupret does not explicitly teach that the multi-flow nozzle is formed from a material permitting unimpeded transmission of the microwave energy. Arai teaches a microwave plasma system (see e.g. abstract of Arai) wherein the nozzle delivering the gas to the system is made of a dielectric material capable of transmitting microwaves (see e.g. col 5, lines 64-68 of Arai). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Stowell in view of Muradov so that multi-flow nozzle is formed from a material permitting unimpeded transmission of the microwave energy as taught in Arai because Arai teaches that a dielectric material capable of transmitting microwaves is a suitable material of material inlet nozzles for microwave plasma systems and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowell in view of Muradov, Tendero, and Dupret as applied to claim 21 above, and in further view of Baek et al (KR 100583500 B1).

Claim 28: Stowell in view of Muradov, Tendero, and Dupret does not explicitly teach that the multi-flow nozzle includes a plurality of jets configured to flow one or more of the first gas or the second gas into the plasma reactor at one or more of a defined pressure or pressure velocity. Stowell teaches that the system can be used to crack gas into components, such as converting methane into hydrogen (see e.g. [0002] of Stowell) Baek also teaches a microwave plasma reactor that converts hydrocarbon into hydrogen and carbon (see e.g. abstract of Baek), wherein the hydrocarbon is delivered to the reactor using a jet inlet nozzle (see e.g. abstract of Baek) with a defined pressure (see e.g. page 4, paragraph starting with “The natural gas” of Baek). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Stowell in view of Muradov so that the multi-flow nozzle includes a plurality of jets as taught in Baek because Baek teaches that jet inlet nozzles are a suitable means of delivering hydrocarbons into a microwave plasma reactor. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795